DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A method for magnetic resonance imaging, comprising: automatically labeling a non-functional whole-body image volume of a spine with spine labels, wherein automatically labeling the non-functional whole-body image volume comprises inputting the non-functional whole-body image volume into a first trained neural network, wherein the first trained neural network automatically segments and labels the non-functional whole-body image volume; automatically registering a functional whole-body image volume of the spine to the non-functional whole-body image volume; and propagating the spine labels to the registered functional whole-body image volume. 
2. (Cancelled) The method of claim 1, wherein automatically labeling the non-functional whole-body image volume comprises inputting the non-functional whole-body image volume into a first 
9. (Currently Amended) A method, comprising: automatically generating labels of the spine in a non-functional whole-body MR image volume with a third trained neural network; geometrically correcting, with a first trained neural network, a position of a spine in the functional whole-body MR image volume of the spine to generate a corrected functional image volume; propagating, with a second trained neural network, the labels of the spine from a non-functional whole-body MR image volume of the spine to the corrected functional image volume; and displaying a view of the corrected functional image volume with the labels of the spine overlaid on the view.
11. (Cancelled) The method of claim 9, further comprising automatically generating the labels of the spine in the non-functional whole-body MR image volume with a third trained neural network. 
17. (Currently Amended) A system for automatically labeling a functional spine image, comprising: a third deep neural network configured to automatically generate spine labels for a non-functional spine image; a first deep neural network configured to register a functional spine image by geometrically correcting a functional spine image according to a position of a spine in the non-functional spine image; and a second deep neural network configured to automatically propagate the spine labels from the non-functional spine image to the geometrically corrected and registered functional spine image. 
18. (Cancelled) The system of claim 17, further comprising a third deep neural network configured to automatically generate the spine labels for the non-functional spine image.
 (End of amendment)


Conclusion
:
Kluckner et al. US 20180174311 A1.
Krishnan et al. US 20120172700 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.